Atkinson, Justice.
The ancient feudal system which prevailed in England in earlier days has never existed in Georgia, and the right of the landlord to interfere with and control the domestic relations of his tenants has received no recognition from the laws of this State. The relation of landlord and tenant rests upon contract, ■ and in the absence of an express stipulation to the contrary, we can find no warrant in the law for the proposition that a landlord may lawfully exclude from the domicile of the tenant the wife of the latter, who may be, for any reason, distasteful to him. If the tenant should introduce into his premises disreputable or disorderly characters, such as would tend to convert an ordinarily respectable tenement into a bawdy house, or one frequented by disorderly persons and others of ill fame, such use of the premises by the tenant.might well be enjoined, as not within the contemplation of the parties at the time the contract, under which he entered, was executed; but we find nothing in the record in the present case to justify the application of such a doctrine. The person whose introduction into the house in question was objected to by the landlord was the lawful wife of the tenant. It is true, from the record, that she had not there* tofore led a blameless private life. Upon the contrary, she had been guilty of indiscretions. She had, however, expressed a determination to change her method of living. She had become the lawful wife of a respectable man. He gave her the opportunity to demonstrate her willingness to lead a virtuous life, and in the absence of a stipulation *405tbat tliis particular person should not be admitted into tbe tenement, she was entitled to have the opportunity of vindicating her claims tó future respectability. We find in this record no evidence of a breach of any legal or moral duty due from the tenant to the landlord, and in the absence thereof, there was no authority for his exclusion from the enjoyment, in such manner -as 'he saw proper, oí 'the premises in dispute. Sensitive persons who would shield themselves from contact with disagreeable neighbors should either move out, or protect themselves by covenant. The judgment granting the injunction is Reversed.